NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ISRAEL SANDOVAL-CANTU and                         No. 07-70729
DELIA BELTRAN-CHAMU,
                                                  Agency Nos. A075-763-506
               Petitioners,                                   A075-763-507

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **
                                San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioners Israel Sandoval-Cantu and Delia Beltran-Chamu, husband and

wife and natives and citizens of Mexico, petition pro se for review of a Board of

Immigration Appeals order dismissing their appeal from an immigration judge’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) denial of their application for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252 We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their three

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009). Because petitioners are not eligible for

cancellation of removal due to insufficient hardship, we need not address their

contention that they have established the requisite continuous physical presence.

      The IJ did not abuse his discretion in denying petitioners’ fourth request for

a continuance because petitioners did not demonstrate good cause. 8 C.F.R.

§ 1003.29; see Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008)

(reviewing for abuse of discretion).

      Petitioners’ contention that the immigration judge violated their right to a

fair hearing because he did not state on the record that he had reviewed and

familiarized himself with the record in accordance with 8 C.F.R. § 1240.1(b) does

not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d

926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                    07-70729